Opinion by
Mr. Justice Williams,
Two questions are presented by this appeal. The first relates to the power of a school district to levy and collect taxes upon lands lying outside of its boundaries. The second is over the proper remedy for the owner of the lands against whom the collection of such extra-territorial tax is attempted.
Both questions are well settled. The power of borough and township officers to levy taxes upon persons and property rests upon residence and location. The persons who live within the borough, and the lands inclosed by its lines, are subject to the jurisdiction of the borough and its officers. Persons and property located in some other borough or township are subject to the, jurisdiction of the town or borough in which they belong. No power to levy and collect taxes on property outside the lines that bound the district was ever asserted until the act of June 1, *4141883. This act provided that whenever the lines that separate a borough from a township or from another borough pass through the lands of any person, such lands shall be assessed where the mansion house is situated. It is probable that the assessment of school taxes on the land of the plaintiff lying in French-■creek township, by the school directors of Polk borough, was begun under the provisions of this act. But in La Plume Borough v. Gardner, 148 Pa. 192, we held the act of June 1,1883, •to be unconstitutional in so far as it related to townships and boroughs not separated by a county line. The rights and powers of the several taxing officers in townships and boroughs in the same county remain, therefore, just as they were before that •act was passed. They may be exercised within the districts for which the officers were elected, but not outside of them.
The plaintiff has a tract of land containing about thirty acres which is crossed by the line separating Polk borough from Frenchcreek township, so as to leave about fifteen acres in the township. There is no mansion house upon either part of the land. The school district of Polk borough has assessed the fifteen acres lying in the township with school taxes. This is not merely irregular, it is unlawful. There is no foundation whatever oh which this exercise of extra-territorial jurisdiction can rest, and the collection of an unlawful tax may be restrained ■by injunction. The learned judge of the court below held that the remedy for the plaintiff was by an appeal from the assessment, and that having neglected this he was now remediless. But from what could he appeal ? It is not alleged that the valuation of the land is too high, or that the quantity assessed to him is too great. He might have applied to have the assessment divided, but the authorities of both township and borough were bound to know how much of tlie tract was within their lines respectively, and to know that they could not levy taxes on that which was not within them. A taxpayer is hot bound to anticipate that the officers will violate the law or attempt to enforce the collection of a tax which they have no power to impose. When they do this he has a clear right to '■ relief by injunction to restrain the illegal act: Markoe v. Hartranft, 15 Am. L. Reg. 487; Campbell v. Campbell, 26 Leg. Int. 261; Connor’s Appeal, 103 Pa. 357; Harper’s Appeal, 109 Pa. 9. When the act of the taxing officers complained of *415is lawful, but is done in an oppressive or unfair manner, tbe remedy is by appeal. But if the officers are without jurisdiction and the act is illegal, as in the case before us, the proper remedy is by injunction.
This makes it necessary to reverse the decree so far as it relates to Arthur, but the considerations just referred to dispose of the claim of Frenchcreek township. That township had the right to levy aud collect taxes on all the laird within its ■boundaries. It did not do so, so'far as the land of Arthur is concerned. Polk borough had no right to levy and collect taxes on land in the township. Its attempt to do so violated the rights of the landowner, but it in no way interfered with the discharge of their duties by the. officers of the township. Polk borough must therefore settle with the persons whose money it has unlawfully obtained, so far as upon all the circumstances it is liable to refund at all, and not with the township of Frenchcreek.
And now, upon consideration of the appeal in this case, it is ordered, adjudged and decreed that the decree óf the court below be reversed so far ms it relates to Robert Arthur, and that an injunction issue as prayed for to restrain the collection of the tax levied by the defendants upon the lands of the plaintiff lying in Frenchcreek township, and that the defendants pay the costs accrued in this case.